Citation Nr: 0212477	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  98-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 10 percent disability rating assigned for 
service-connected acneform lesions and rosacea is 
appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to April 
1967.

This appeal arises from a November 1997 decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claim 
for service connection for acneform lesions and rosacea, 
evaluated as 10 percent disabling, effective June 2, 1997. 

The Board subsequently remanded the appellant's claim for 
further development in May 1999 and April 2000 decisions.  
Additional development has been completed and the appellant's 
claim has been returned for further adjudication.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
appellant's appeal has been obtained.

2.  The appellant has occasional exfoliation, exudation or 
itching, involving his left cheek, for which he uses topical 
medication and creams.

3.  The appellant does not have constant exudation or 
itching, or extensive lesions, or marked disfigurement.

CONCLUSION OF LAW

The requirements for an initial rating of 10 percent, but no 
higher, for service-connected acneform lesions and rosacea 
are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.20 Diagnostic Codes 7800, 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, Board remands, and 
development letters dated in May 2000 and May 2001 issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in August 
1997, October 1999, and August 2002 and copies of these 
reports have been associated with the file.  The appellant 
testified at an October 1998 hearing on appeal before the 
undersigned, and a copy of the hearing transcript has been 
associated with the claims folder.  Under these 
circumstances, the appellant has been made aware of the 
information and evidence needed to substantiate the claim, 
and there is no reasonable possibility that further 
assistance to the appellant will aid in substantiating his 
claim.  For these reasons, another remand is not necessary 
for further development to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, it is 
noted that the claim for a higher evaluation for service-
connected acneform lesions and rosacea is based on the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation.  Consequently, there is no 
prejudice to the appellant in characterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 10 percent 
evaluation for acneform lesions and rosacea, effective as of 
June 2, 1997.  

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The applicable criteria for disfiguring scars of the head, 
face or neck call for a 10 percent disability evaluation for 
moderately disfiguring scars of the face.  A 30 percent 
evaluation requires severely disfiguring scars to the head, 
face, or neck, especially if producing a marked and unsightly 
deformity of the eyelid, lips or auricles.  A 50 percent 
disability rating requires complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118 
Diagnostic Code 7800 (2001).

The appellant's skin disability may also be rated by analogy 
to eczema under Diagnostic Code 7806.  38 C.F.R. § 4.20 
(2001).  Diagnostic Code 7806 for eczema instructs that when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, then a 10 percent rating 
is assigned.  When there is exudation or itching constant, 
extensive lesions, or marked disfigurement, then a 30 percent 
rating is assigned.  When there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, then a 50 percent 
rating is assigned.

A May 1983 VA Agent Orange screening examination indicated 
that the appellant stated the he had acne of his face while 
in Vietnam, which cleared spontaneously.

A VA examination was conducted in August 1997.  The appellant 
reported that while he was in Vietnam he had pustules and 
acneform lesions over his face which ruptured and made scars.  
He claimed that, since his examination in 1983, his facial 
scars had been bothering him more, especially if he worked in 
cold weather.  They had been worse during the previous five 
years.  He denied any malignancies or neurological condition.  
On dermatology examination, he described his skin rash as a 
pustular form type of lesion which would arise on his face, 
open, drain and then heal, leaving scars.  He claimed that 
these scars bothered him with pain when the weather was cold.  
The examiner observed that the appellant's lesions were 
mostly on his face.  He observed whitish scars with some mild 
depression.  The appellant's lesions were noted to be over 
his face, macular and depressed.  There was no evidence of 
any infection or itching.  The diagnosis was of resulting 
scar, acneform lesions and rosacea.

In a November 1997 rating decision, VARO granted the 
appellant entitlement to service-connection for acneform 
lesions and rosacea, evaluated as 10 percent disabling, 
effective June 2, 1997.

At his October 1998 hearing on appeal before the undersigned, 
the appellant testified regarding his skin condition.  He 
claimed that he had itching and sensitivity which was worse 
in the wintertime because his skin dried.  He reported that 
he often had boils on his face which occasionally bled and 
were pustulant.  He indicated that this had left scars.  He 
testified that he had managed to take time off from work on 
the docks during three months in the wintertime to ease his 
symptoms.  He claimed that his face was "unbearable" to 
look at when symptomatic.  For medication purposes, he 
indicated that he used different types of lotions, but denied 
receiving medical treatment.  He claimed that the left side 
of his face was the most affected.  The appellant's wife 
likewise testified regarding his skin condition.  She claimed 
that she had observed the appellant's face become pustulant 
and bleed, and expressed concern that other people may think 
his condition is contagious.

The Board remanded the appellant's claim for additional 
development in a May 1999 decision.

A VA examination was conducted in October 1999.  The 
appellant complained of itching and dryness of the skin of 
his arms and legs without significant large scale.  He also 
claimed that his hands were a little bit dry.  The examiner 
recommended that the appellant use Lac-Hydrin cream twice a 
day.  He noted that the appellant would be heading south to 
Florida for the winter, so humidity should be better than 
dry, cold mid west.  

The Board again remanded the appellant's claim in an April 
2000 decision.  

A VA examination was conducted in August 2002.  The appellant 
reported that he had a rash on his face that "comes and 
goes."  He claimed that it was usually in the middle of his 
face on his left cheek.  He stated that the rash was red, and 
in the past he had had some boils in that area.  He claimed 
that the rash itched.  He did not have the rash at the time 
of examination, and indicated that he got the rash about half 
a dozen times per year for which he used Accutane.  He 
claimed that the Accutane helped the rash and cleared it up.  
The examiner noted that he did not observe any rash on the 
appellant's face.  He did observe an area of superficial 
scarring on the left cheek.  He could not say that this was 
from the rash or from something else.  He reported that this 
area of superficial scarring showed areas of depression in 
the skin of the left cheek and, although it was visible on 
close inspection, it was his opinion that it was not 
disfiguring in any major way.  There was no involvement of 
the eyelid, lips, auricles, or other parts of the body.  
There was no exudate or crusting.  Basically, there was no 
rash on examination.  There was no erythema, vesicles, 
pustules, or oozing.  The only lesion observed was the 
described area of superficial scarring on the left cheek 
mainly.  The assessment was of a history of acne rosacea 
which was not active on examination.  Color photographs of 
the appellant's face and left cheek were taken during the 
examination and associated with his claims file.

A careful review of the evidence dating from the time of the 
original claim reveals that at no time from that time to the 
present has the evidence supported a rating in excess of 10 
percent for the appellant's service-connected acneform lesions 
and rosacea.  Fenderson v. West, 12 Vet.App. 119 (1999).  

Even though the appellant's skin disorder has been 
asymptomatic on examination, the Board concedes that the 
appellant has periodic exfoliation, exudation or itching on 
an exposed area, specifically his left cheek.  However, there 
is no objective indication that the appellant's skin disorder 
is severely disfiguring.  There is no suggestion that it has 
produced a marked and unsightly deformity of the eyelids, 
lips, or auricles.  In fact, the VA examiner could barely 
find visible scarring on his left cheek and observed that it 
was not disfiguring in any major way.  Further, the appellant 
has not sought medical treatment for periods of exacerbation.  
Therefore, it is found that a schedular evaluation in excess 
of 10 percent for acneform lesions and rosacea is not 
justified.

In conclusion, a 10 percent disability rating for the 
appellant's service-connected acneform lesions and rosacea, 
is warranted, but the preponderance of the evidence is 
against a rating higher than 10 percent.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that the appellant's service-connected 
acneform lesions and rosacea present such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Under Secretary for Benefits, or the Director of 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).


ORDER

A higher rating for service-connected acneform lesions and 
rosacea is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

